Citation Nr: 1759554	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected psoriasis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and H. M.


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1992 to February 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's psoriasis affected more than 20 percent, but no more than 40 percent of the entire body.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for service-connected psoriasis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Code 7816 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a November 2011 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in November 2011.  The examiner conducted a physical examination, reviewed the claims file, and discussed the severity of the Veteran's disability.  Ardison v. Brown, 6 Vet. App. 405 (1994).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Relevant Laws and Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings for psoriasis are listed under Diagnostic Code 7816 and are determined by either the percentage of skin affected or the level of therapy required for treatment, focusing on whether local or systemic.  38 C.F.R. § 4.118.  A noncompensable rating is warranted when less than 5 percent of the entire body or exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  

For a rating of 10 percent, psoriasis must affect at least 5 percent, but less than 20 percent, of the entire body or of the exposed areas affected, or must require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.  

For a rating of 30 percent, the psoriasis must either affect 20 to 40 percent of the Veteran's entire body or exposed areas, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks during a 12-month period.  

For a 60 percent rating, psoriasis must affect more than 40 percent of the entire body or exposed areas affected, or require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  The 60 percent rating is the maximum schedular rating.  38 C.F.R. § 4.118.

Systemic therapy is defined as treatment affecting the body as a whole, while topical therapy is defined as treatment particular to a defined surface area and affecting only that area.  Johnson v. Shulkin, 862 F.3d 1351 (2017).  In interpreting Diagnostic Code 7816, systemic therapy will be distinguished from topical therapy based on the scale of the treatment and how much of the body is affected by the treatment.  Id.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that his service-connected psoriasis is greater than his current non-compensable disability rating.  In a November 2011 VA examination, the Veteran reported that his psoriasis manifests on his arms, chest, back, legs, hands, and face and occurs intermittently with occurrences lasting three to four weeks.  At the examination, the Veteran's skin demonstrated crusting and exfoliation on his back and arms.  The examiner opined that the skin lesion was zero percent of the exposed area and one percent relative to the whole body.  At the conclusion, the examiner diagnosed the Veteran with psoriasis.  The examiner's subjective and objective factors for the diagnosis were crusting, exfoliation, and itching of the Veteran's arms, chest, back, and legs.

In a July 2017 Board hearing, the Veteran testified that his psoriasis typically manifests on his torso between his neck and chest or waist.  He further stated his psoriasis sometimes occurs on his hairline, back, groin, elbows, buttocks, wrists, and the back of his knees.  M. H. testified that the Veteran has constant ridges on the surface of his fingernails related to his psoriasis.

The Board finds the Veteran competent to report the manifestations of his psoriasis, and that his reports are credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds H. M. competent to report her observations of the Veteran's fingernails, and that her reports are credible.  However, H. M. is not competent to relate the Veteran's fingernail ridges to his psoriasis.  Determining whether fingernail ridges are a manifestation of psoriasis is outside H. M.'s competence, as the record does not show she has the skills, training, or experience needed to make such an attribution.  

While the VA examiner is competent to describe the Veteran's skin lesions as affecting one percent of the entire body, the Board finds the Veteran's description more probative to determine the more accurate percentage of the entire body affected by his psoriasis. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to the severity of the Veteran's psoriasis.  Specifically, while there is not clear indication of what percentage of the Veteran's entire body was affected, the Board notes that the identified areas affected by psoriasis more likely approximate at least 20 percent of his body, but not more than 40 percent, which warrants a 30 percent disability rating.

The Veteran is not entitled to a 60 percent disability rating, because the evidence does not show that the Veteran's psoriasis manifests on more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  While it is noted the Veteran uses topical creams for treatment of his psoriasis, those treatments do not constitute systemic therapy such as corticosteroids or other immunosuppressive drugs.  See Johnson, 862 F.3d 1351.

The Board has considered whether a higher rating is warranted by rating the condition as disfigurement or scarring but finds the Diagnostic Codes are not applicable: the evidence indicates that the predominant disability is psoriasis and there is no medical evidence of disfigurement of the head, face, or neck or deep, unstable, or painful scars associated with the psoriasis. 

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his psoriasis renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

An initial 30 percent rating for service-connected psoriasis is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


